Citation Nr: 1505711	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2012 decision by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veteran Affairs (VA) which granted service connection and assigned a noncompensable rating for the Veteran's bilateral hearing loss disability.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon an initial review of the evidence, the Board finds further evidentiary development is required prior to the adjudication of the claim. 

VA treatment records reflect a hearing test was conducted in August 2012 and a VA audiological examination was conducted December 2012.   

The August 2012 VAMC hearing test and associated records reflect the Veteran was seen for a hearing evaluation with a notation that he would be applying for hearing loss benefits.  Audiological testing of the right ear revealed puretone thresholds, in decibels, of 30, 55, 60, and 65 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 52 decibels; the left ear revealed puretone thresholds of 30, 50, 65, and 75 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 55 decibels.  Maryland CNC word recognition was noted as 70 and 72 percent in the right and 70 and 88 percent in the left ear.  The Board notes the Maryland CNC testing reported two evaluations and the presentation was not indicated as "recorded."  

The Veteran was afforded a VA audiological examination from December 2012.  Audiological testing of the right ear revealed puretone thresholds, in decibels, of 40, 60, 75, and 80 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 64 decibels; the left ear revealed puretone thresholds of 35, 50, 75, and 85 at 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 61 decibels.  Maryland CNC word recognition was noted as 94 percent in the right and 92 percent in the left ear.

The December 2012 VA examination suggests the Veteran's hearing loss may have improved since the August 2012 VA audiological evaluation and there appears to be a significant difference in the Maryland CNC word recognition scores within a short period of time.  Further, in the August 2012 report it remains unclear which Maryland CNC test results are to be used when rating the Veteran.  Thus, given the discrepancy between the audiological testing, particularly the discrepancy in the speech discrimination scores and the unclear documentation of Maryland CNC scores in August 2012, the evidence currently of record is insufficient for the Board to determine the current severity of his bilateral hearing loss.  As such, another VA examination is required to assess the current degree of severity of his bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed. 

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

If possible, the examiner is asked to reconcile the Veteran's current Maryland CNC results with those noted in the other audiological reports during the appeal period, to include the August 2012 hearing test and December 2012 VA examination.  Further, the examiner is asked to clarify which Maryland CNC score is most reflective of the Veteran's disability from the August 2012 hearing test, if possible.  

2.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




